CAMPBELL, C. J.,
delivered the opinion of the court.
Whatever may be true as to the validity or invalidity of the levy on the cotton in the field and unpicked, there is nothing in the record to show any superiority of right to the cotton in the appellants which entitled them to contest with the appellees as to the cotton. There is in the record a motion by the appellants as “junior attaching creditors” to quash the levy as to the cotton ungathered when the writ was levied, November 24, 1890; but when they became attaching creditors, and when and how their writ was levied, if at all, on this cotton does not appear. The record shows a levy of the writ of the appellees on the cotton in the field, and that the sheriff caused it to be picked, ginned and baled by virtue of this writ, and upon this state of facts the appellants had no right to question the validity of the levy and dealing with the cotton, unless they procured a levy upon it under such circumstances as would give them precedence of right to it. They have failed to show anything on the subject, and we must assume the correctness of the judgment of the circuit court.

Affirmed.